DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response filed November 25, 2020, has been received and entered.
	Claims 7-12 are canceled.
	Claims 1-6 are pending and examined on the merits.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yager (US 5,932,100. Listed on IDS filed 5/31/19) in view of Koser (WO 2011/071912. Listed on IDS filed 5/31/19).
Yager discloses methods for extracting desired particles from a sample stream containing desired and undesired particles (abstract), wherein the particles can be red blood cells and white 
Yager indicates that in Figure 4, an extraction stream 4 enters extraction stream inlet 5 and flows to meet sample stream 2 in extraction channel 7 (column 14, lines 30-32).  The result is that the small particles exit first product outlet 23 in the first exiting product stream 25 flowing through first product outlet channel 24, the medium sized particles exit through second product outlet 26, and the large particles exit third product outlet 29 (column 14, lines 32-47).  It is evident from Figure 4 that the different particle types concentrate within different particle width regions and height regions of the rectangular channel, thereby creating a concentrated flow of target particles of different types.  In exiting the extraction channel 7 of Figure 4, the concentrated flows (one concentrated flow of large particles, one concentrated flow of medium particles, one concentrated flow of small particles) are extracted via an extraction opening 

Yager differs from the claimed invention in that Yager does not expressly disclose that the sample stream comprises a ferrofluid medium.
Koser teaches a microfluidic platform that uses biocompatible ferrofluids for the controlled manipulation and rapid separation of both microparticles and live cells (page 7, second paragraph).  The invention provides for continuous manipulation and shape-based separation of live red blood cells from sickle cells and bacteria (page 7, lines 19-21).  The Koser invention allows for bioferrofluidic separation while fluid flow continuously introducing fresh cells into the inlet of the channel (page 20, first full paragraph).  The example displayed in Figure 9 shows flow through a device inlet and out through multiple outlets which is comparable to the invention of Yager (page 20, first paragraph).  Furthermore, magnetic excitation can be used to direct the cells in the device of Figure 9 (page 20, lines 15-16).  Additionally, in another section of the reference, Koser teaches that the method for separating at least one cell type from a sample comprising suspending cells in a biocompatible ferrofluid, and passing the resulting sample through a microfluidic channel that traverses a plurality of electrodes, applying a current to the plurality of electrodes to create a magnetic field pattern along the length of the 
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have provided the particles flowing into the device of Yager in a ferrofluid when practicing the Yager process in which a magnetic field is applied, for the predictable result of assisting in the separation of particles, particularly of blood cells.  Yager seeks to extract a blood component from whole blood (claim 32 of Yager), and thus it would have been obvious to have applied the technique of using ferrofluid when flowing biological particles such as blood cells through a channel.  There would have been a reasonable expectation of success in applying the technique of Koser to the process of Yager since both Koser and Yager are drawn to comparable technology, specifically of using a magnetic field to separate particles such as blood cells from other particles.  Additionally, it would have been obvious to have applied the technique of Koser of further including ferrofluids for separation of cells to the method of Yager, since Koser teaches that biocompatible ferrofluids are used for the controlled manipulation and rapid separation of live cells (page 7, lines 9-11).  Since Koser teaches that ferromicrofluids have the ability to significantly reduce incubation times and increase diagnostic sensitivity in cellular assays through rapid separation and delivery of target cells to sensor assays (page 7, lines 21-23), it would have been obvious to have applied the technique of using ferrofluids to the method of Yager for the expected result on reducing the time for performing the method.  Therefore, instant claims 1, 2 (separating, focusing, concentrating), 3 (size), and 4 (target moieties, target biological cells) are rendered obvious.


Regarding instant claim 6, Yager teaches that the size of the particles remaining in the sample stream and diffused into the product stream can be controlled by adjusting the configuration of the channels to provide appropriate channel length, flow velocity, and contact time between the sample stream and the extraction stream (column 15, lines 34-39).  Therefore, Yager recognizes adjusting the exit velocity of the concentrated flow of target particles.  In adjusting the configuration of the channels, it is obvious that at least the size of the outlets (reading on extraction opening) would have been adjusted in order to adjust the flow velocity (reading on exit velocity).  Therefore, instant claim 6 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed November 25, 2020, have been fully considered but they are not persuasive.  Applicant asserts that modifying the apparatus of Yager to operate with ferrofluids, such that particles are separated by indirect forces via a magnetic field applied to the ferrofluid (i.e., ferrofluid medium functionality), would render Yager unsatisfactory for its intended purpose (citing MPEP 2143.01(V)), as well as change the principle of operation of .  
However, as pointed out in the last Office Action (page 4, first paragraph) (which is noted by Applicant in the first full paragraph on page 7 of the Remarks filed November 25, 2020), Yager teaches in column 4, lines 40-49 that magnetic forces can be applied as differential transport means for transporting the particles of the invention of Yager.  In particular, this cited passage of Yager states “The particles in the case described above are differentially transported from the sample stream to the extraction stream using diffusion as the transport mechanism.  Other means for effecting differential transport of the desired particles can also be used” (emphasis added).  Likewise, claim 7 of Yager recites that magnetic force can be selected as the means for effecting differential transport in the device of Yager.  Therefore, the use of a magnetic force for practicing the method of Yager is supported by Yager, and thus the principle 
In response to the reliance in the Office Action on column 4, lines 40-49 of Yager teaching the use of magnetic force for differential transport, Applicant argues that one of skill in the art would not look to combine diffusion separation of the Yager device with a ferrofluidic medium/functionality of Koser, as the combination would result in the diffusion device of Yager not working as intended, and moreover, would change Yager’s principle of operation.  However, Yager does not limit their invention to only diffusion as the only means for effecting differential transport in their device, and this is supported not only in column 4, lines 40-49 of Yager, but also claim 7 of Yager.  Since Yager discloses the use of a magnetic force for effecting differential transport in their device, then it would not change Yager’s principle of operation by applying the use of a ferrofluidic medium for facilitating separation of cells when exposed to a magnetic field, as disclosed in Koser, to the invention of Yager.  Applicant further asserts that, for example, if a ferrofluidic medium is used, the small, medium, and large particles in the sample stream of Yager would not be able to exit out of their respective designated outlets, as the particles would remain in the sample stream and separate from the extraction stream (ultimately becoming the by-product stream exiting out of the by-product outlet 15 of Figure 4 of Yager).  However, Applicant has not supported this assertion.  Applicant has not linked any teaching in Koser that would suggest that these asserted effects (particles remaining in stream, separation from the extraction stream) would occur.  Therefore, these arguments are also unpersuasive in supporting Applicant’s assertion that modifying Yager to use a ferrofluid medium would render 
Regarding Koser, Applicant cites page 4, lines 13-23 of Koser, highlighting the sentence at lines 19-23 which states that the magnetic field gradient pushes the nonmagnetic microspheres or cells within the ferromicrofluidic channel up and into the gap between the electrodes, and that the traveling field also causes the cells to rotate and roll along the channel ceiling.  However, it is unclear that this teaching in Koser would suggest that the use of a ferrofluid in the embodiment of Yager in which a magnetic field is applied (column 4, lines 40-49 of Yager) would not have resulted in the separation of the particles as disclosed in Yager with respect to Figure 4.
Since Applicant’s arguments are unpersuasive, the rejection of record must be maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                               

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651